Webb, Judge.
Auld sued defendant insurance agents alleging that they negligently failed to renew an insurance policy contrary to the agreement between them. The trial court, sitting without a jury, gave judgment for defendants, reciting as one of the findings of fact that "There was no evidence to show any contract or binding obligation on the part of either defendant to renew insurance coverages on plaintiffs separate properties when the preceding insurance policies expired.” The conclusions of law were that plaintiff s own negligence was the proximate cause of his loss; that the evidence was insufficient to show that any of the defendants were negligent; that the omission to renew the insurance was due to a nonnegligent error; and that there was no contract between plaintiff and defendants obligating defendants to renew the coverage, either as plaintiffs agents or otherwise. Auld appeals, taking no issue with any finding of fact as being unsupported by the evidence, or with any conclusion of law as being unsupported by any fact found, but urging that the judgment was erroneous "as a matter of law.” Held:
Although Auld attempts to demonstrate that this is one of those cases where, "waiving the contract,” an action may be maintained in tort for failure of defendants to use ordinary care in the performance of their contractual duties, the discussion is academic since the court initially has found no negligence and no contract. The findings not having been demonstrated to be "wholly unsupported or clearly erroneous,” they are "binding on appeal.” Spivey v. *614Mayson, 124 Ga. App. 775, 777 (186 SE2d 154) (1971).
Submitted September 13, 1976
Decided September 22, 1976.
Moulton, Carriere, Cavan & Maloof, J. Wayne Moulton, for appellant.
Hugh E. Wright, for appellees.

Judgment affirmed.


Been, P. J., and Quillian, J., concur.